  Exhibit 10.1

 
 

 
AMENDMENT AGREEMENT
 
 
between
 
Conrent Invest S.A.
acting on behalf of its compartment “Safety 2”
 
as Lender
 
and
 
Track Group, Inc.
 
as Borrower
 
 
relating to
the facility agreement dated 30 December 2013 as amended and restated on 30 June
2015
 
19 July 2018
 

 
 

 
 
 
TABLE OF CONTENTS
 
Section


Page
1.
Recitals, Definitions and Interpretation
3
2.
Amendments to the Facility Agreement
3

3.
Representations and Warranties
5

4.
Conditions Precedent
5

5.
Fees
5

6.
Waiver
5

7.
Partial Invalidity
6

8.
Counterparts
6

9.
Notices
6

10.
Governing Law
6

11.
Jurisdiction and Dispute Resolution
6

12.
Service of Process
6

Schedule 1
Borrower Letter
A-1

 
 
-i-

-Table of Contents
 

 
 
THIS AMENDMENT AGREEMENT is dated 19 July 2018 and is made
 
BETWEEN
 
(1)
Conrent Invest S.A., a public limited liability company (société anonyme),
incorporated under the laws of the Grand Duchy of Luxembourg and having its
registered office at 283, Route d’Arlon, L-8011 Strassen, Grand-Duchy of
Luxembourg, registered with the Luxembourg trade and companies register under
number B 170.360 (the “Company”), acting on behalf of its Compartment “Safety2”,
(the “Lender”);
 
AND
 
(2)
Track Group, Inc. (formerly known as SecureAlert, Inc.), a Delaware corporation,
having its registered office at business office at 200 East 5th Avenue, Suite
100, Naperville, Illinois 60563, United States of America (the “Borrower”).
 
Each of the Finance Party and the Borrower will be individually referred to
hereinafter as a “Party” and collectively as the “Parties”.
 
WHEREAS:
 
(A)
Pursuant to a facility agreement dated 30 December 2013, Tetra House Pte. Ltd.
(the “Initial Lender”) made a term loan available to the Borrower for an
aggregate amount of USD 25,000,000 (twenty-five million U.S. Dollars) (the
“Original Agreement”).
 
(B)
By a transfer certificate dated 10 January 2014, the Original Lender transferred
by novation all its rights and obligations under the Original Agreement to the
Lender.
 
(C)
By a letter dated 10 June 2015, the Borrower requested the Lender, inter alia,
(i) to increase the amount of the Facility granted under the Original Agreement
from USD 25,000,000 (twenty-five million U.S. Dollars) to USD 30,400,000 (thirty
million four hundred thousand U.S. Dollars) and (ii) to extend the maturity of
the Original Agreement through 31 July 2018.
 
(D)
The Lender has issued debt securities to investors (the “Noteholders”) in order
to finance the loans provided under the Original Agreement.
 
(E)
After having received the written consent from its then existing Noteholders,
the Lender agreed to amend the Original Agreement and have such Original
Agreement amended and restated.
 
(F)
As a consequence thereof, the Parties entered into an amended and restated
facility agreement effective 30 June 2015 (Original Agreement, as amended and
restated, the “Facility Agreement”). As of the date of the Facility Agreement,
and due to the amendments and restatements effective as of 30 June 2015, (i) the
aggregate amount of the Facility is USD 30,400,000 (thirty million four hundred
thousand U.S. Dollars) and (ii) the maturity of the Facility is 31 July 2018.
 
(G)
The Outstanding Principal Amount (as defined in the Facility Agreement) of the
Facility as of the date of this Agreement is USD 30,400,000 (thirty million four
hundred thousand U.S. Dollars).
 
 
 
-1-

Table of Contents
 
 
 
(H)
(a) As of 30 June 2018, accrued and unpaid interest on the Outstanding Principal
Amount equals USD 5,951,644.44 (five million nine hundred fifty one thousand six
hundred forty four and forty four cents U.S. Dollars) (the “Unpaid Interest”)
and (b) the Borrower is currently exploring alternatives to refinance the
Outstanding Principal Amount, which matures on 31 July 2018 under the terms of
the Facility Agreement.
 
(I)
The Borrower requested the Lender for a further extension of the maturity of the
Facility Agreement from 31 July 2018 to 1 April 2019 (the “Extension”) by a
letter dated 26 February 2018. The Extension does not affect the terms of the
Facility Agreement and this Agreement only reflects the understanding of the
Parties regarding the specific terms applying to the Extension.
 
(J)
On 26 April 2018, the Lender convened its existing Noteholders to Noteholders
meetings for the purpose of, inter alia, considering and, if thought fit,
approving the request for the Extension and the subsequent extension of the
maturity of the debt securities issued by the Lender to the Noteholders from 31
July 2018 to 1 April 2019 or any alternative restructuring solution that the
Lender and the Noteholders present at such meetings may discuss and deem fit
(the “Meetings”).
 
(K)
The Meetings of the Noteholders approved and authorized the Extension, subject
to the satisfaction of certain conditions by the Borrower set forth in the
resolutions of the Noteholders (the “Noteholders’ Conditions”).
 
(L)
On 11 May 2018, the Borrower reimbursed the Lender an amount of EUR 12,090.90
(twelve thousand ninety Euro and ninety cents) for expenses associated with the
Meeting of the Noteholders held on 26 April 2018.
 
(M)
By a letter dated 18 May 2018, the Borrower provided responses and explanations
to the Noteholders’ Conditions, as set out in Schedule 1 of this Agreement (the
“Borrower Letter”).
 
(N)
By a letter dated 14 June 2018, the Lender informed the Borrower that it
notified the Noteholders by separate notices dated 1 June 2018 with respect to
the Borrower Letter and that, as of 14 June 2018, none of the Noteholders raised
further queries with regards to the Borrower Letter. As a consequence thereof,
in the reasonable opinion of the Lender, the Borrower Letter is satisfactory to
fulfill the Noteholders’ Conditions and the Lender will proceed with the
implementation of the Extension.
 
(O)
On 2 July 2018, the Borrower paid to the Lender an amount of EUR 46,250
(forty-six thousand two hundred and fifty Euro) as part of the agreed upon
budget for costs and expenses incurred by the Lender in connection with the
Extension (the “Budget”).
 
(P)
As a consequence of the above, the Parties have agreed to enter into this
Agreement in order to amend the Facility Agreement with effect as of the
Effective Date (as defined below).
 
IT IS AGREED AS FOLLOWS:
 
 
 
-2-

Table of Contents
 
 
 
1.
RECITALS, DEFINITIONS AND INTERPRETATION
 
1.1
Recitals (A) through (P) are an integral part hereof.
 
1.2
Definitions
 
Unless otherwise defined herein or where the context requires otherwise, words
or expressions defined in the Facility Agreement shall have the same meanings in
this Agreement (including in the preamble and recitals hereto) and this
construction shall survive the termination of this Agreement and of the Facility
Agreement.
 
In addition the following definitions will apply:
 
“Agreement” means this amendment agreement.
 
“Effective Date” means 19 July 2018.
 
1.3
Interpretation
 
(a)
Section headings are inserted for convenience of reference only and shall be
ignored in the construction of this Agreement.
 
(b)
Words importing the singular shall include the plural and vice-versa.
 
(c)
References to a document in this Agreement are references to such document as it
may be amended, novated, supplemented, extended or restated from time to time.
 
(d)
References to a person in this Agreement include its successors, transferees,
assignees or novated parties.
 
2.
AMENDMENTS TO THE FACILITY AGREEMENT
 
2.1
The Parties hereby agree to extend the Facility until the Maturity Date to
enable the Borrower to repay the Outstanding Principal Amount, the Unpaid
Interest and any accrued interest after 30 June 2018 under the Facility. The
Extension does not affect the terms of the Facility Agreement and this Agreement
only reflects the understanding of the Parties regarding the specific terms
applying to the Extension.
 
2.2
With effect as of the Effective Date, the definition of “Interest Payment Date”
under the Facility Agreement shall read as follows:
 
““Interest Payment Date” means each of the following dates: (i) 31 January 2019
and (ii) the Maturity Date.”
 
2.3
With effect as of the Effective Date, the definition of “Maturity Date” under
the Facility Agreement shall read as follows:
 
““Maturity Date” means the earlier of the following dates: (i) 1 April 2019 and
(ii) the date the Outstanding Principal Amount is fully repaid by the Borrower
pursuant to Section 3.7 (Change of Control).”
 
 
 
-3-

Table of Contents
 
 
 
2.4
With effect as of the Effective Date, a new Section 3.7 “Change of Control”
should be added to the Facility Agreement and shall read as follows:
 
“3.7 Change of Control
 
If any person acquires at least 51% of the voting rights or the power to direct
or cause the direction of the management and policies of the Borrower, whether
through the ownership of voting securities, or by contract, or otherwise (any
such event being referred to as a “Change of Control”):
 
(a)
the board of directors of the Borrower shall promptly notify the Lender upon
becoming aware of that event;
 
(b)
the Lender will immediately cancel the Facility and declare the Outstanding
Principal Amount, together with the Unpaid Interest and accrued interest after
30 June 2018, immediately due and payable, whereupon the Outstanding Principal
Amount, together with the Unpaid Interest and accrued interest after 30 June
2018, will become immediately due and payable;
 
(c)
the Borrower undertakes to provide in any contract for a Change of Control that
the acquiring person (i) pay or cause the Borrower to pay to the Lender all
amounts referred to in Section 3.7(b) above (ii) will agree to terminate the
Facility upon payment of all amounts referred to in Section 3.7(b), thereby
releasing the parties thereto from any further obligations under this Agreement
and (iii) fully cooperate with the Borrower and the Lender with regards to the
settlement of the Outstanding Principal Amount, together with the Unpaid
Interest and accrued interest after 30 June 2018, under this Agreement. Any such
payments shall occur promptly and at the latest within 3 (three) Business Days
as from the occurrence of the Change of Control; and
 
(d)
In this respect, promptly upon receipt of notice of the Change of Control in
accordance with Section 3.7(a) above, the Lender will provide the Borrower with
a statement of the Outstanding Principal Amount, together with accrued interest,
and all other amounts accrued under the Facility and any Finance Documents which
remain due to it and the bank account into which the buyer(s) shall direct the
payment.
 
This Section 3.7 does not apply to ETS Limited and ADS Securities LLC (together,
the “Controlling Shareholders”), so long as the Controlling Shareholders either
alone or collectively, directly or indirectly, own less than 75% of the voting
rights of the Borrower.”
 
2.5
With effect as of the Effective Date:
 
(a)
Section “3.7 Taxes” of the Facility Agreement should be renumbered as Section
“3.8 Taxes”; and
 
(b)
Section “3.8 Change of Law” of the Facility Agreement should be renumbered as
Section “3.9 Change of Law”.
 
 
 
-4-

Table of Contents
 
 
 
2.6
The Parties hereby agree and the Borrower expressly accepts that except for any
amendment to the Facility Agreement made pursuant to this Agreement, all terms
and conditions of the Facility Agreement will continue in full force and effect
in accordance with its provisions on the date of this Agreement.
 
2.7
Any references in the Facility Agreement to “this Agreement” shall be read and
construed as, and refer to, the Facility Agreement as amended by this Agreement.
 
2.8
The agreement and acceptance to the amendments in the Facility Agreement by the
Lender is without prejudice to, and leaves unaffected, the rights of the Lender
under the Facility Agreement other than as directly related to this Agreement.
 
3.
REPRESENTATIONS AND WARRANTIES
 
3.1
The Borrower hereby represents and warrants to the Lender that on the date of
this Agreement that all necessary corporate action has been taken to authorize
the entry into, execution and delivery of this Agreement, and the performance of
its obligations thereunder.
 
3.2
The Borrower hereby represents and warrants to the Lender that the
representations and warranties under Section 5 (Representations and Warranties)
of the Facility Agreement are true and correct in all material respects as if
made as of the Effective Date (except to the extent that any such representation
and warranty expressly speaks as of an earlier date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date).
 
4.
CONDITIONS PRECEDENT
 
The Extension and the Waiver are subject to the satisfaction or, at the Lender’s
discretion, the waiver (in whole or in part) of the following conditions
precedent:
 
(a)
this Agreement shall have been duly authorized, executed and delivered by the
Borrower and shall be in full force and effect; and
 
(b)
the Borrower shall have delivered to the Lender at the latest on the Effective
Date the Borrower’s board of directors’ resolution(s) approving the entry into,
execution and performance by the Borrower of its obligations under this
Agreement.
 
5.
FEES
 
On or within 2 (two) Business Days after the execution of this Agreement, the
Borrower shall pay to the Lender a final amount of EUR 46,250 (forty-six
thousand two hundred and fifty Euro) constituting the remainder of the Budget
for all costs and expenses incurred by the Lender in connection with the
Extension.
 
6.
WAIVER
 
As of the Effective Date, and subject to the fulfilment of the conditions
precedent set out under Section 4 above, the Lender waives any and all breaches
or defaults under the Original Agreement and the Facility Agreement (the
“Waiver”). The Waiver shall prevent the Lender from accelerating the Facility
due to the failure by the Borrower to pay accrued Unpaid Interest, and no
Default Interest shall be payable so long as all amounts due to the Lender under
the Facility Agreement, as amended, including the Outstanding Principal Amount
and Unpaid Interest, are paid on or before the Maturity Date. The Waiver shall
not have any force and effect if all amounts then due to the Lender under the
Facility Agreement, as amended, are not paid on the earlier of (i) an Interest
Payment Date, with respect to accrued interests, and (ii) the Maturity Date. The
Waiver shall not affect any of the other Lender’s rights and claims under the
Facility Agreement.
 
 
 
-5-

Table of Contents
 
 
 
7.
PARTIAL INVALIDITY
 
If at any time, any one or more of the provisions hereof is or becomes invalid,
illegal or unenforceable in any respect under the law of any relevant
jurisdiction, such provision shall as to such jurisdiction, be ineffective to
the extent necessary without affecting or impairing the validity, legality and
enforceability of the remaining provisions hereof or of such provisions in any
other jurisdiction. The invalid or unenforceable provision shall be deemed
replaced by such valid, legal or enforceable provision which comes as close as
possible to the original intent of the parties to this Agreement and the
invalid, illegal or unenforceable provision. The aforesaid shall apply mutatis
mutandis to any gap in this Agreement.
 
8.
COUNTERPARTS
 
This Agreement may be executed in any number of counterparts and by the
different Parties on separate counterparts each of which, when so executed and
delivered, shall be an original but all the counterparts shall together
constitute one and the same instrument.
 
9.
NOTICES
 
9.1
All notices or other communications under or in connection with this Agreement
and the Facility Agreement shall be given in writing, by electronic mail or by
registered letter.
 
9.2
All notices from the Lender to the Borrower shall be validly made to the last
known address of the Borrower.
 
9.3
A notice given in accordance with the above but received on a day that is not a
Business Day or after business hours in the place of receipt will only be deemed
to be given on the next working day in that place.
 
9.4
The addresses of each Party for all notices under or in connection with this
Agreement and the Facility Agreement are:
 
In relation to the Lender:
 
Conrent Invest S.A.
acting on behalf of its compartment “Safety 2”
Address:  283, Route d’Arlon, L-8011 Strassen, Grand-Duchy of Luxembourg
Attention to:Simplex SarL, the Sole director of the Company
E-mail: bernd.schmitz@simplex.lu
 
In relation to the Borrower:
 
Track Group, Inc.
Address:  200 East 5th Avenue, Suite 100, Naperville, Illinois 60563, United
States of America
Attention to:Peter Poli, CFO
E-mail: peter.poli@trackgrp.com
 
or any other address notified by a Party for this purpose to the other Party by
not less than five Business Days’ prior notice.
 
10.
GOVERNING LAW
 
Provisions of Section 13 (Governing Law) of the Facility Agreement shall apply
mutatis mutandis to this Agreement.
 
11.
JURISDICTION AND DISPUTE RESOLUTION
 
Provisions of Section 14 (Jurisdiction and Dispute Resolution) of the Facility
Agreement shall apply mutatis mutandis to this Agreement.
 
12.
SERVICE OF PROCESS
 
Provisions of Section 15 (Service of Process) of the Facility Agreement shall
apply mutatis mutandis to this Agreement.
 
 
This Agreement has been entered into in two (2) originals, each Party
acknowledging receipt of one, on the date stated at the beginning by:
 
[Remainder of page intentionally left blank; signature page to follow]
 
 
-6-

Table of Contents
 

 
[Signature page of the amendment agreement]
 
Conrent Invest S.A.
 
 
acting on behalf of its Compartment “Safety2”
 
 
as Lender
 
 
 
 
/s/ Heinrich Bernhard

By: Simplex S.à r.L.
Title: Sole director of the Company
Represented by: Mr. Heinrich Bernhard Schmitz
Title: Sole manager of Simplex S.à r.L.
 
 
 
 
Track Group, Inc.
 
 
As Borrower
 
 
 
 
 
/s/ Peter Poli

By: Peter Poli
Title: CFO
 
 
 
/s/ Derek Cassell

By: Derek Cassell
Title: CEO


 
 
 
-7-

Table of Contents
 
 
 
SCHEDULE 1
 
Borrower Letter
 
 
 
A-1
